DETAILED ACTION

Status of Claims
Amendment filed September 16, 2021 is acknowledged.   
Claims 1-20 are pending. 
Claims 1 and 2 have been amended.    
Claims 1-20 are examined below.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second first-line section is perpendicular to the edge of the substrate and is positioned between the first first-line section and the second second-line section (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. of record (US Pub. No. 2015/0230337) in view of Tsai et al. (US Pub. No. 2017/0092711).

Regarding claim 1, Kim teaches a display device comprising:
a substrate (110);
pixels (125) positioned on the substrate;
connecting lines (Figure 1: lines connecting pixels 125 to driver integrated circuits 140);

conductive lines (152 and 154) electrically connected through the pads to the connecting lines and including a first conductive line and a second conductive line,
wherein the first conductive line comprises a first first-line section and a second first-line section (see annotated Figure 2, below),
wherein the first first-line section is positioned closer to the edge of the substrate than the first pad (see annotated Figure 2, below),
wherein the second first-line section is positioned closer to the edge of the substrate than the first first-line section and is electrically connected through the first first-line section to the first pad (see annotated Figure 2, below),
wherein the second conductive line comprises a first second-line section and a second second-line section (see annotated Figure 2, below),
wherein the first second-line section is positioned closer to the edge of the substrate than the second pad (see annotated Figure 2, below),
wherein the second second-line section is positioned closer to the edge of the substrate than the first second-line section and is electrically connected through the first second-line section to the second pad (see annotated Figure 2, below), and

    PNG
    media_image1.png
    189
    896
    media_image1.png
    Greyscale


wherein the first first-line section and the first second-line section respectively directly contact the first pad and the second pad (annotated Figure 2, see above),
wherein the second first-line section and the second second-line section are respectively directly connected to the first first-line section and the first second-line section (annotated Figure 2, see above).

Thus, Kim is shown to teach all the limitations of claim 1 with the exception of wherein each of the second first-line section and the second second-line section directly contacts the edge of the substrate.

However, Tsai teaches an analogous light emitting device (paragraph 6) in which test lines lead to test pads, which are ultimately cut from the device, resulting in a device of minimized size (paragraphs 25-26).  Thus, it would have been obvious to one of ordinary skill in the art to construct the substrate 110 of Kim with its associated devices such that test pads existed at the periphery in the configuration as taught by Tsai in order to test the device prior to subsequent steps, and then cutting the test pads and portions of the test lines of Kim in order to minimize the size of the reliable substrate.  Thus, Kim in view of Tsai teaches that the test lines, having been partially cut, contact the edge of the substrate.

Regarding claim 2 Kim in view of Tsai teaches each of an end of the second first-line section and an end of the second second-line section directly contacts the edge of the substrate (Kim: Figure 2; see discussion in regarding claim 1 above).

Regarding claim 3, Kim in view of Tsai teaches the second first-line section and the second second-line section are inclined with respect to the edge of the substrate and converge toward an intersection of the edge of the substrate and a geometric center line of the conductive lines (Kim: see Figure 2, reproduced above).

Regarding claim 4, Kim in view of Tsai teaches the second first-line section is a mirror image of the second second-line section with reference to a geometric center line of the conductive lines (Kim: see Figure 2, reproduced above).

Regarding claim 5, Kim in view of Tsai teaches both the second first-line section and the second second-line section are straight (Kim: see Figure 2, reproduced above).

Regarding claim 6, Kim in view of Tsai teaches the pads include a third pad (Kim: Figure 2; any pad between the first and second pad),
wherein the conductive lines further include a third conductive line (Kim: connected to the third pad),
wherein the third conductive line comprises a first third-line section and a second third-line section (Kim: corresponding portions of third line to the first-line and second-line),

wherein the second first-line section is oriented at a first acute angle relative to the edge of the substrate (Kim: Figure 2);
wherein the second third-line section is oriented at a second acute angle relative to the edge of the substrate (Kim: Figure 2);
wherein the second acute angle is greater than the first acute angle (Kim: paragraph 5).

Regarding claim 7, Kim in view of Tsai teaches the pads further include a fourth pad (Kim: Figure 2, another pad between first and second pads);
wherein the conductive lines further include a fourth conductive line (Kim: Figure 2, a line between first and second lines which is not the third line),
wherein the fourth conductive line comprises a first fourth-line section and a second fourth-line section (Kim: corresponding portions of fourth line to the first-line and second-line),
wherein the second fourth-line section is positioned closer to the edge of the substrate than the first fourth-line section, is electrically connected though the first fourth-line section to the fourth pad, and is positioned between the second third-line section and the second second-line section (Kim: Figure 2);
wherein the second fourth-line section is oriented at a third acute angle relative to the edge of the substrate (Kim: Figure 2);
wherein the third acute angel is greater than the second acute angle (Kim: paragraph 5).

Regarding claim 8, Kim in view of Tsai teaches ends of the conductive lines directly contact the edge of the substrate and have unequal intervals (Kim: S1 and S2).

Regarding claim 9, Kim in view of Tsai teaches the conductive lines include conductive lines groups (Kim: Figure 1),
wherein the conductive line groups include a first conductive line group,
wherein the first conductive line (Kim: see Figure 2, reproduced above) group includes the first conductive line and the second conductive line, and
wherein the second first-line section and the second second-line section converge toward an intersection of the edge of the substrate and a geometric center line of the first conductive line group (Kim: see Figure 2, reproduced above).

Regarding claim 10, Kim in view of Tsai teaches the second first-line section is not aligned with the first first-line section (Kim: see Figure 2, reproduced above).

Regarding claim 11, Kim in view of Tsai teaches the first conductive line further comprises a third first-line section connected between the first first-line section and the second first-line section and being bent relative to each of the first first-line section and the second first-line section (as shown below, third first-line section includes the bend).

    PNG
    media_image2.png
    327
    699
    media_image2.png
    Greyscale


Regarding claim 13, Kim in view of Tsai teaches a flexible printed circuit board overlapping the conductive lines (Kim: 160).

Regarding claim 14, Kim in view of Tsai teaches an anisotropic conductive layer between the pads (Kim: Figure 3: 115) and the flexible printed circuit board (Kim: paragraph 19),
wherein the anisotropic conductive layer does not overlap the conductive lines (Kim: Figure 3).

Regarding claim 15, Kim in view of Tsai teaches a flexible printed circuit board (Kim: 160) overlapping the pads (Kim: Figure 2), overlapping the conductive lines (Kim: Figure 2), and bonded to the substrate (Kim: paragraph 19).

Regarding claim 16, Kim in view of Tsai teaches distances between the second first-line section and the second second-line section decreases toward the edge of the substrate (Kim: Figure 2, annotated, see regarding claim 1 above.).

Regarding claim 17, Kim in view of Tsai teaches the second first-line section is perpendicular to the edge of the substrate (Kim: Figure 2, bottom portion of 154 as it touches 162) and is positioned between the first first-line section and the second second-line section (Kim: Figure 2).

Regarding claim 20, Kim in view of Tsai teaches the first conductive line is not positioned between the second conductive line and any of the conductive lines (Kim: Figure 2).

Claims 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Tsai as applied to claim 1 above, and further in view of Cho et al. of record (US 8,670,101; hereinafter “Cho”).

Regarding claim 12, Kim in view of Tsai discloses the claimed invention except that the second first-line section is bent instead of curved.  Cho shows that a curved line is an equivalent structure known in the art (column 5, line 55 – column 6, line 5).  Therefore, because these two dispositions of wires were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute curved wire for bent wire.

Regarding claim 18, Kim in view of Tsai discloses the claimed invention except that the first conductive line includes two or more bends.  Cho shows that a curved line is an equivalent structure known in the art (column 5, line 55 – column 6, line 5).  Therefore, because these two dispositions of wires were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute curved wire for bent wire.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 19, Kim in view of Tsai discloses the claimed invention except that at least one of the first first-line section and the second first-line section is bent instead of curved.  Cho shows that a curved line is an equivalent structure known in the art (column 5, line 55 – column 6, line 5).  Therefore, because these two dispositions of wires were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute curved wire for bent wire.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        
/PHAT X CAO/Primary Examiner, Art Unit 2817